DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 2 and 9, the prior art of record fails to teach or suggest alone or in combination identify, by the processor, a subset of secondary ground stations from the set of secondary ground stations based on an orbit of the satellite, wherein the secondary ground stations are configured to at least receive data transmitted by the satellite and wherein the identified subset of secondary ground stations are within communication range of the orbit of the satellite; generate, by the processor, a transmission schedule associated with the satellite and the subset of secondary ground stations based on at least (1) adherence to a data downlink constraint for each secondary ground station of the subset of secondary ground stations and (ii) a value function for data captured by the satellite; and provide, by the processor, the generated transmission schedule to the satellite via the primary ground station, wherein the primary ground station is configured to at least transmit to the satellite, and whereby the satellite is configured to transmit data to at least the subset of secondary ground stations based on the generated transmission schedule.

Regarding claim 16, the prior art of record fails to teach or suggest alone or in combination identify a subset of secondary ground stations from the set of secondary ground stations based on an orbit of the satellite, wherein the secondary ground stations are configured to at least receive data transmitted by the satellite and wherein the identified subset of secondary ground stations are within communication range of the orbit of the satellite; generate a transmission schedule associated with the satellite and the subset of secondary ground stations based on at least (1) adherence to a data downlink constraint for each secondary ground station of the subset of secondary ground stations and (11) a value function for data captured by the satellite; and provide the generated transmission schedule to the satellite via the primary ground station, wherein the primary ground station is configured to at least transmit to the satellite, and whereby the satellite is configured to transmit data to at least the subset of secondary ground stations based on the generated transmission schedule.

Kim et al. (KR20180067088A) discloses a device and method to measure the distance to a satellite by using a plurality of ground stations (abstract). The method executed by a main ground station to measure the distance to a satellite includes: a step of generating schedule data for measuring the distance to a satellite in regard to the main ground station and a plurality of sub ground stations; a step of transmitting the generated schedule data to each of the sub ground stations; a step of measuring the distance to the satellite by using scenario data controlling distance measurement equipment included in the main ground station in accordance with the generated schedule data; a step of receiving a result of distance measurement conducted by each of the sub ground stations in accordance with the generated schedule data (abstract).

However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648